Case 2:18-cv-05152-ENV-ST Document 23 Filed 11/05/19 Page 1 of 12 PagelD #: 141

= a i
RD fale |
oC)

Jt FILED
Docket No: 2:18-cv-05152 (ENV)\(ST)—____LINGLERK'S OFFICE vy,

Gnited States District Foitte™ *

LAND OFFICE
EASTERN DISTRICT OF NEW YORK »

MALIBU MEDIA, LLC

 

Plaintiffs

JOHN DOE SUBSCRIBER ASSIGNED
IP ADDRESS 173.56.118.179,

Defendants,
ANSWER TO COMPLAINT

 

 

VINCENT GRANDE IIT
Attorney for Defendants
Office & P.O. Address
207 Mariners Way
Copaigue NY 11726
Phone: (631)-820:0878- S/&- SI6 ~ 3 4 73
Email: vince3rd@aol.com
DEFENDANT’S ANSWER

Defendants JOHN DOE SUBSCRIBER ASSIGNED
IP ADDRESS 173.56.118.179, [Redacted] (“Defendant” or “Defendants”)
by and through their attorneys, Vincent Grande III, as an for their
answer to the Complaint respectfully set forth, upon information and
belief, as follows:
Introduction

1. Deny the allegations contained in the paragraph designated
as “1” of the Complaint.

2. Deny the allegations contained in the paragraph designated
as “2” of the Complaint.

3. Deny knowledge or information sufficient to form a belief as
to the truth or accuracy of the allegations contained in the paragraph
designated as “3” of the Complaint.

Jurisdiction and Venue

4. Deny the allegations contained in the paragraph designated
as “4” of the Complaint.

5. Deny the allegations contained in the paragraph designated

as “5” of the Complaint.
6. Deny knowledge or information sufficient to form a belief as
to the truth or accuracy of the allegations contained in the paragraph
designated as “6” of the Complaint.

7. Deny knowledge or information sufficient to form a belief as
to the truth or accuracy of the allegations contained in the paragraph
designated as “7” of the Complaint.

Parties

8. Deny knowledge or information sufficient to form a belief as
to the truth or accuracy of the allegations contained in the paragraph
designated as “8” of the Complaint.

9. Deny the allegations contained in the paragraph designated
as “9” of the Complaint.

10. Deny knowledge or information sufficient to form a
belief as to the truth or accuracy of the allegations contained in the
paragraph designated as “10” of the Complaint.

11. Deny the allegations contained in the paragraph
designated as “11” of the Complaint.

12. Deny the allegations contained in the paragraph

designated as “12” of the Complaint.
18. Deny the allegations contained in the paragraph
designated as “13” of the Complaint.

14, Deny the allegations contained in the paragraph
designated as “14” of the Complaint.

15. Deny the allegations contained in the paragraph
designated as “15” of the Complaint.

16. Deny the allegations contained in the paragraph
designated as “16” of the Complaint.

17. Deny the allegations contained in the paragraph
designated as “17” of the Complaint.

18. Deny the allegations contained in the paragraph
designated as “18” of the Complaint.

19. Deny the allegations contained in the paragraph
designated as “19” of the Complaint.

20. Deny the allegations contained in the paragraph
designated as “20” of the Complaint except admit that Carlos
Paredes is a resident of the State of New York. |

21. Deny the allegations contained in the paragraph

designated as “21” of the Complaint.
22. Deny the allegations contained in the paragraph
designated as “22” of the Complaint.

23. Deny the allegations contained in the paragraph
designated as “23” of the Complaint.

24. Deny the allegations contained in the paragraph
designated as “24” of the Complaint.

25. Deny the allegations contained in the paragraph
designated as “25” of the Complaint.

26. Deny the allegations contained in the paragraph
designated as “26” of the Complaint.

COUNT I
Direct Infringement Against Defendant

27. Affirm the denial of the allegations contained in the
paragraph designated as “27” of the Complaint.

28. Deny knowledge or information sufficient to form a
belief as to the truth or accuracy of the allegations contained in the
paragraph designated as “28” of the Complaint.

29. Deny the allegations contained in the paragraph

designated as “29” of the Complaint. |
30. Deny the allegations contained in the paragraph
designated as “30” of the Complaint.
3l. Deny the allegations contained in the paragraph
designated as “31” of the Complaint.
32. Deny the allegations contained in the paragraph
designated as “32” of the Complaint.
Wherefore
Deny the allegations contained in the paragraph designated as
“WHEREFORE” Clause of the Complaint, and deny that Defendant
owes any award any of the relief contained in Plaintiffs prayer for
relief, respectfully denying and asking this Court to deny Plaintiffs
request for declaratory relief, infringement relief, inj unctive relief,
compensatory damages, liquidated damages, statutory damages,
interest, attorney’s fees and grant such other relief as this Honorable
Court deems just and proper.
Defendant demands a trial by jury.

MOTION TO CONTINUE TO PROCEED ANONYMOUSLY

Defendant, in answering service served upon him, does place Plaintiff

and this Honorable Court on Notice of its Intention to proceed
Anonymously, see D.E. 12, and reserves its right to seek all
reputational damages relating to Plaintiffs complaint and allegations

connecting an internet address to the conduct of an individual.

AFFIRMATIVE DEFENSES

Defendant states the following Affirmative Defenses to Plaintiffs
Complaint (hereafter referred to as “Plaintiffs Complaint” or
“Plaintiff's claims”):

1. Plaintiff's Complaint, in whole or in part, fails to state a
claim upon which relief can be granted as a matter of fact and/or law.

2. Plaintiffs claims, in whole or in part, are barred by the
applicable limitations period, contractual limitations period, and/or
jurisdictional prerequisites.

3. Some or all of the claims asserted in Plaintiffs Complaint
are barred by the equitable doctrines of laches, waiver, estoppel
and/or unclean hands.

4, Plaintiff and/or some or all of the members of the alleged
group of individuals which Plaintiff purports to represent, the

existence of which is expressly denied, have failed to comply with
their legal duty to mitigate their claimed damages, their entitlement
to which is expressly denied.

5. Plaintiff's claims are barred, in whole or in part, by
Plaintiff's own actions.

6. Plaintiff's claims are subject to legal Abandonment and or
factual Abandonment.

7. Plaintiff granted an Actual/Implied License to the persons,
inclusive of Defendant, on the internet/World-Wide-Web.

8. Plaintiff, a purveyor of pornographic/obscene material, is
pursuing such claims with Unclean Hands.

9. Plaintiff's claims are subject to Copyright Misues.

10. Plaintiff alleges De Minimus Infringement.

11. Defendant invokes the affirmative Defense of De

Minimus Infringement.

12. Plaintiffs claims are barred by Innocent Infringement.

13. Plaintiff failed to mitigate its damages.

14, Plaintiffs claims are barred by Accord and
Satisfaction.
15. Plaintiff fails to plead an immediate or ongoing harm,
thus barring any injunctive relief.

16. Plaintiffs claims are barred, in whole or in part, as
being part of an extortionate scheme. See Malibu Media, LLC v. Doe,
where Judge Wright commented that “[t]he federal courts are not
cogs in a plaintiff's copyright-enforcement business model. The Court
will not idly watch what is essentially an extortion scheme, for a case
that plaintiff has no intention of bringing to trial.” Malibu Media,
LLC v. John Does 1-10, No. 2:12- ev-003623-OD-PJW, 2012 WL
5382304, at *4 (C.D. Cal. June 27, 2012); Malibu Media, LLC v. John
Doe, No. 3:15-cv-04441-WHA, 2016 WL 3383758, at “3 (N.D. Cal.
June 20, 2016); see also Malibu Media LLC v. John Doe, No. 3:13-cv-
00205, 2013 WL 4821911, at *1 (W.D. Wis. Sept. 10, 2013)
(sanctioning Malibu Media attorney Schulz for “attaching an
apparently unrelated and embarrassing” material to the plaintiffs
complaints); Sunlust Pictures, LLC v. Does 1-75, No. 1:12-cv-01546,
2012 WL 3717768, at *5 (N.D. Ill. Aug. 27, 2012) (“Judges within this
district have recognized that plaintiffs in these types of cases might

unfairly threaten to disclose defendants’ identities in order to

9
improperly leverage settlement negotiations.”); Hard Drive Prods. v.
Does 1-48, No. 1:11-cv-09062, 2012 WL 2196038, at *6 (N.D. Ill. June
14, 2012) (warning plaintiff to consider Rule 11 before naming
defenant who disputed that he had illegally downloaded
pornographic movie).

17. Plaintiffs claims are barred from enforcement due to
such subject matter being considered Obsenity and not subject to
copyright protection. See Malibu Media, LLC v. Doe, No. 15-cv-
04369-AKH, 2015 WL 4092417, at *4 (S.D.N.Y. July 6, 2015) (noting
that “if the Motion Picture is considered obscene, it may not be
eligible for copyright protection” (quoting Next Phase Distrib., Inc. v.
John Does 1-27, 284 F.R.D. 165, 171 (S.D.N.Y. 2012))).

18. The damages claimed by Plaintiff and/or the members
of the alleged group which Plaintiff purports to represent, the
existence of which is expressly denied, are barred to the extent they
are speculative in nature.

19. The Complaint fails to state a claim for which
liquidated damages may be granted.

20. Plaintiffs Complaint is barred, in whole or in part,

because it requests relief which exceeds that available under

10
applicable law.

21. Some or all of the claims in Plaintiffs Complaint are
barred by the doctrine of election of remedies.

22. Plaintiff was fully and properly compensated for its
content that was distributed on the internet/World-Wide-Web.

23. Defendant reserves the right to plead, assert and rely
on all proper affirmative defenses lawfully available, including those
which may be disclosed or discovered through further assertions by
Plaintiff(s) or persons the Plaintiff purports to represent or otherwise
through discovery.

Defendant reserves the right to plead additional Affirmative

Defenses as they become known or available during the
pendency of this litigation

DATED AT Suffolk, New York
November 4, 2019

is|_
VINCENT GRANDE III
Attorney for Defendants
Office & P.O. Address
207 Mariners Way |
Copaigue NY 11726 _ _.-
Phone: (631)-980-0878- S/@ ~ Selb —
Email: vince3rd@aol.com Z2res

 

11
Case 2:18-cv-05152-ENV-ST Document 23 Filed 11/05/19 Hage 12 of 12 PagelD i 152

To: Kevin T. Conway, Esq.
664 Chestnut Ridge Road
Spring Valley, New York 10977-6201
T: 845-352-0206
F: 845-352-0481
E-Mail: ktemalibu@gmail.com

12

 
